COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Shannon L. Cowen v. Samuel Cowen

Appellate case number:    01-14-00951-CV

Trial court case number: 2013-43776

Trial court:              309th District Court of Harris County

        This case involves an appeal from a final judgment signed on October 23, 2014.
Appellant, Shannon L. Cowen, filed her notice of appeal on November 24, 2014. See TEX. R.
APP. P. 25.1, 26.1. The appellate record was due in this Court on December 22, 2014. The clerk’s
record was filed on January 27, 2015. A reporter’s record has not been filed.

        On May 8, 2015, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant had not
requested a reporter’s record or paid, or made arrangements to pay, for the reporter’s record. See
TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that unless she provided written
evidence that she had paid, or made arrangements to pay, for the reporter’s record, or provided
proof that she is entitled to proceed without payment of costs by June 8, 2015, the Court might
consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant has not
adequately responded. Accordingly, the Court will consider and decide those issues or points that
do not require a reporter’s record for a decision. See id.

         Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: July 9, 2015